ACCEPTED
                                                                                        03-15-00231-CR
                                                                                                5719292
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   6/17/2015 4:22:43 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                             CAUSE NO. 03-15-00231-CR

            _________________________________________________
                                                           FILED IN
                                                   3rd COURT OF APPEALS
                                                       AUSTIN, TEXAS
                         IN THE COURT OF APPEALS   6/17/2015 4:22:43 PM
                     FOR THE THIRD DISTRICT OF TEXAS JEFFREY D. KYLE
                              AUSTIN DIVISION              Clerk
            _________________________________________________


JONATHAN LEE FEHR                           §
                                            §
v.                                          §
                                            §
STATE OF TEXAS                              §

              _______________________________________________

                 APPELLANT’S FIRST MOTION TO EXTEND
                    TIME TO FILE APPELLANT’S BRIEF
              _______________________________________________




                                            Justin Bradford Smith
                                            Texas Bar No. 24072348
                                            Harrell, Stoebner, & Russell, P.C.
                                            2106 Bird Creek Drive
                                            Temple, Texas 76502
                                            Phone: (254) 771-1855
                                            FAX: (254) 771-2082
                                            Email: justin@templelawoffice.com

                                            ATTORNEY FOR APPELLANT



Appellant’s First Motion to Extend Time to File Appellant’s Brief                Page 1
Fehr v. State; Cause No. 03-15-00231-CR
TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, Appellant, JONTHAN LEE FEHR, who files this First

Motion for Extension of Time to File Appellant’s Brief, and shows unto the Court

as follows:

                                              I.

       Appellant’s brief is due on or before June 18, 2015.

                                              II.

       Appellant seeks an additional thirty (30) days to file her brief, which should

make his brief due on or before July 20, 2015 (actual deadline falls on Saturday,

July 18, 2015).

                                             III.

       Facts relied on to reasonably explain the need for an extension include the

following:

       1.             Work related to assisting person in need of pro bono appellate

                      attorney in Sandra Kay Hargrove v. Gary M. Hargrove; Trial

                      Court Cause No. 186,223-A. Work includes pro bono advice to

                      potential appellant, assisting trial attorney with fulfilling her

                      duties/advice as to how to proceed, contacting coordinator of




Appellant’s First Motion to Extend Time to File Appellant’s Brief                Page 2
Fehr v. State; Cause No. 03-15-00231-CR
                      Third Court of Appeals’ pro bono program, and related legal

                      research. Work performed on May 20, 2015 and May 22, 2015.

       2.             Work related to drafting brief, etc. on the capital murder appeal

                      Sherill Small v. Texas; 14-15-00039-CR, in the 14th Court of

                      Appeals. Work performed frequently if not almost daily: the

                      record is unusually lengthy (23 volumes for the Reporter’s

                      Record, and three Clerk’s Records), and Appellant’s counsel is

                      on his third extension.        Moreover, there is a need for an

                      appendix due to the volume of the exhibits and the fact that

                      they are not Bates-stamped, which has significantly increased

                      the work.

       3.             Extensive work in drafting detailed answer and performing

                      related research in Tax Appraisal District of Bell County v.

                      Froderman, et al; Cause No. 233,827-C; 169th District Court of

                      Bell County. Work performed on June 8, 2015 and June 9,

                      2015.    Attend court for hearing on June 10, 2015 (hearing

                      pushed by agreement).

       4.             File docketing statements on June 2, 2015 in two court-

                      appointed appeals, Raymond Ross Mormino, II v. State, 10-15-



Appellant’s First Motion to Extend Time to File Appellant’s Brief                Page 3
Fehr v. State; Cause No. 03-15-00231-CR
                      00167-CR, and Raymond Ross Mormino, II, 10-15-00173-CR,

                      both in the Tenth Court of Appeals.

       5.             Draft and file Notice of Past Due Findings of Fact and

                      Conclusions of Law and related correspondence on June 11,

                      2015 in In re: C.P., Cause No. 03-15-00276-CV, in the Third

                      Court of Appeals.

       6.             Initial Work requesting reporter’s record and clerk’s record,

                      requesting and reviewing documents, etc. for new court-

                      appointed appeal, Terri Regina Lang v. State, Cause Number

                      not yet assigned (Trial Court Cause No. 42,185; Burnet

                      County), Third Court of Appeals. Work performed on May 26,

                      2015 and May 28, 2015. File Docketing Statement on June 11,

                      2015.

       7.             Review of court appointment and initial request for documents

                      for new court-appointed appeal in State of Texas v. Fernando

                      Smith; Trial Court Cause No. 20141-ap, on May 29, 2015, and

                      perform work related to applying for community supervision

                      for client (performed on June 17, 2015), as well as draft and

                      submit for filing Notice of Appeal, Motion for New Trial,



Appellant’s First Motion to Extend Time to File Appellant’s Brief            Page 4
Fehr v. State; Cause No. 03-15-00231-CR
                      Request for Reporter’s Record, Request for Clerk’s Record (on

                      June 12, 2015).

       8.             Overview of opinion in T.M. v. Department of Family and

                      Protective Services, Cause No. 03-14-00784-CV (opinion

                      issued on May 21, 2015), on which Appellant’s counsel is the

                      appellate attorney for T.M., and contact with client regarding

                      right to file petition for review with Texas Supreme Court. Has

                      engendered greater work than necessary due to confusion over

                      scope of appointment; specifically: Appellant’s counsel was

                      court-appointed to represent T.M., but the scope of his

                      appointment through the court’s order did not explicitly state he

                      is appointed only to represent T.M. on a direct appeal to the

                      intermediate court of appeals. The clerk of the Texas Supreme

                      Court    advised     Appellant’s      counsel   to   obtain   written

                      clarification from the trial court as to the scope of his

                      appointment to ensure that T.M., who is seeking representation

                      through the Texas Supreme Court’s pro bono program, is

                      qualified for that program because Appellant’s counsel is not

                      appointed to represent him before the Texas Supreme Court.



Appellant’s First Motion to Extend Time to File Appellant’s Brief                    Page 5
Fehr v. State; Cause No. 03-15-00231-CR
                      Appellant’s counsel obtained this written clarification from the

                      trial court, stating in essence that the scope of his appointment

                      did not include the Texas Supreme Court. The clerk of the

                      Texas Supreme Court advised Appellant’s counsel to assist

                      T.M. with requesting more time to file his petition for review

                      with the Texas Supreme Court, which Appellant’s counsel did

                      by sending a detailed letter giving deadlines, enclosing the

                      form, etc. on or around June 5, 2015.

       9.             Initial request of documents from clerk, and related work, for

                      The State of Texas v. Santos Salinas; Cause No. 42,622; 424th

                      District Court of Burnet County, Texas. (Work performed on

                      June 12, 2015 and June 15, 2015).

       10.            Work related to filing answer and initial strategy for 10th Street

                      and Avenue M Church of Christ, Inc. v. Church of Christ at

                      Sammons Park, Inc., Cause No. 277,425-B; 146th District

                      Court; Bell County, Texas. Relevant work performed on May

                      19, 2015; May 26, 2015; May 28, 2015; May 29, 2015.

                      Settlement discussions on June 2, 2015.




Appellant’s First Motion to Extend Time to File Appellant’s Brief                 Page 6
Fehr v. State; Cause No. 03-15-00231-CR
       11.            Perform research and draft document for use in motion for new

                      trial or related pleading (work performed on May 21, 2015;

                      May 22, 2015; May 26, 2015; May 29, 2015) in In re: B.M.W.,

                      A Child; Cause No. 231,743-B; 146th District Court, Bell

                      County, Texas.          Draft and file motion for alternative

                      judgment/motion for new trial, and notice of past due findings

                      of fact and conclusions of law, on June 4, 2015, and serve on

                      judge and counsel with letter.

       12.            Hearing on Motion to Modify Judgment on May 20, 2015 in

                      Suit in PJC Air Conditioning & Plumbing, LLC v. Sherburne;

                      Cause No. 11-2015-S-0006504, in the Justice of the Peace

                      Court, Precinct 1, Bell County, Texas.

       13.            Hearing on Non-Judicial Foreclosure on May 29, 2015 in 21st

                      Century Mortgage Corporation v. Thomas Walker, et al; Cause

                      No. 271,117-B; 146th District Court, Bell County, Texas.

       14.            Work related to obtaining, by deeds, defendants’ interest in

                      certain property the subject of a partition suit styled Thomasine

                      Sanguedolce v. Kristi Bunge, et al; Cause No. 275,812-C; 169th

                      District Court; Bell County, Texas. Work performed on May



Appellant’s First Motion to Extend Time to File Appellant’s Brief                Page 7
Fehr v. State; Cause No. 03-15-00231-CR
                      21, 2015 and May 22, 2015. Also work so that defendants can

                      be served, performed on May 19, 2015.

       15.            Work related to adverse Medicaid administrative review

                      decision.     Appeal ID:         1704708; Case No. 101769963.

                      Relevant work performed on May 19, 2015; May 20, 2015.

       16.            Time lost due to Appellant’s office being closed for Memorial

                      Day on May 25, 2015.

       17.            Time lost for an eye examination appointment on the morning

                      of May 27, 2015.

       18.            Miscellaneous work on cases, such as doing demand letters or

                      responses to the same.         One such letter required extensive

                      research into Texas homestead law in part due to the unusual

                      fact pattern (relevant work performed May 19, 2015; May 21,

                      2015; May 22, 2015; May 26, 2015).

                                             IV.

       No previous extensions have been requested and granted in this matter.




Appellant’s First Motion to Extend Time to File Appellant’s Brief                Page 8
Fehr v. State; Cause No. 03-15-00231-CR
                                         PRAYER

       WHEREFORE, PREMISES CONSIDERED, Appellant asks this Court to

extend his time for filing his brief to thirty (30) days from the date his brief is

currently due.

                                                   Respectfully submitted:


                                                   /s/ Justin Bradford Smith
                                                   Justin Bradford Smith
                                                   Texas Bar No. 24072348

                                                   Harrell, Stoebner, & Russell, P.C.
                                                   2106 Bird Creek Drive
                                                   Temple, Texas 76502
                                                   Phone: (254) 771-1855
                                                   FAX: (254) 771-2082
                                                   Email: justin@templelawoffice.com

                                                   ATTORNEY FOR APPELLANT




Appellant’s First Motion to Extend Time to File Appellant’s Brief                Page 9
Fehr v. State; Cause No. 03-15-00231-CR
                            CERTIFICATE OF SERVICE

       I hereby certify that, on June 17, 2015, a true and correct copy of the

Appellant’s First Motion to Extend Time to File Appellant’s Brief was provided to

counsel via the method indicated below:

       Llano County District Attorney
       c/o Gary W. Bunyard
       P.O. Box 725
       Llano, Texas 78643
       Fax: 325-247-5274
       Email: g.bunyard@co.llano.tx.us
       VIA ESERVICE
             Attorneys for State of Texas

                                                   /s/ Justin Bradford Smith
                                                   Justin Bradford Smith




Appellant’s First Motion to Extend Time to File Appellant’s Brief              Page 10
Fehr v. State; Cause No. 03-15-00231-CR